Exhibit 10.2

FIRST AMENDMENT TO FOURTH

AMENDED AND RESTATED CREDIT AGREEMENT

This FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of March 19, 2012, is made by and among PINNACLE
ENTERTAINMENT, INC., a Delaware corporation (the “Borrower”) and BARCLAYS BANK
PLC, as the administrative agent (the “Administrative Agent”).

Recitals

Whereas, the Borrower and the Administrative Agent have entered into that
certain Fourth Amended and Restated Credit Agreement, dated as of August 2, 2011
(as amended, restated, supplemented or otherwise modified from time to time
prior to the date hereof, the “Credit Agreement”), among the Borrower, the
several banks and other financial institutions or entities from time to time
parties thereto, as Lenders, Merrill Lynch, Pierce, Fenner & Smith Incorporated
and J.P. Morgan Securities LLC, as joint lead arrangers and joint book runners,
Bank of America, N.A., JPMorgan Chase Bank, N.A., Credit Agricole Corporate and
Investment Bank, Deutsche Bank Securities Inc. and Wells Fargo Bank, N.A., as
Syndication Agents, UBS Securities LLC and Capital One National Association, as
Senior Managing Agents, and the Administrative Agent. Unless otherwise noted
herein, any terms defined in the Credit Agreement and not defined in this
Amendment are used herein as defined in the Credit Agreement after giving effect
to this Amendment.

Whereas, the Borrower, certain Lenders and certain banks, financial institutions
or other entities have delivered to the Administrative Agent that certain
Incremental Facility Activation Notice and New Lender Supplement dated as of
March 19, 2012 (the “Activation Notice”), pursuant to which (a) those certain
banks, financial institutions or other entities (the “New Lenders”) have become
Lenders under the Credit Agreement and (b) the Lenders and New Lenders party
thereto agreed to make Incremental Term Loans (referred to herein as the “Series
A Incremental Term Loans”) to the Borrower on the date hereof (referred to
herein as the “Series A Incremental Facility Effective Date”);

Whereas, pursuant to Section 2.8(d) and the last paragraph of Section 10.1 of
the Credit Agreement, the Administrative Agent and the Borrower may enter into
amendments to the Credit Agreement in connection with the establishment of
Incremental Term Loans, and such amendments shall not require the approval of
the Lenders;

Whereas, subject to the terms and conditions set forth herein, the
Administrative Agent and the Borrower are willing to amend the Credit Agreement
as hereinafter set forth.

Now Therefore, in consideration of the premises and the mutual agreements set
forth herein, the Administrative Agent and the Borrower agree as follows:

Section 1. Amendments to Credit Agreement. Subject to the conditions and upon
the terms set forth in this Amendment and in reliance on the representations and
warranties of the Borrower set forth in this Amendment, the Credit Agreement is
hereby modified and amended, as of the First Amendment Effective Date, as
follows:

1.1 Amendment to Section 1.1. The definition of “Eurodollar Rate” is hereby
amended to add the following at the end of such definition:

“Notwithstanding the foregoing, solely with respect to Series A Incremental Term
Loans, the Eurodollar Rate shall at no time be less than 1.0%.”

 

1



--------------------------------------------------------------------------------

1.2 Amendment to Section 1.1. The definition of “Loan Documents” is hereby
amended by replacing “and the Notes” with “, the Notes, the Incremental Facility
Activation Notice and New Lender Supplement dated as of March 19, 2012 and any
agreement effectuating any amendment, restatement, supplement or modification to
any of the foregoing”.

1.3 Amendment to Section 1.1. The definition of “Series A Incremental Facility
Effective Date” and “Series A Incremental Term Loans” shall be inserted in the
appropriate alphabetical order and shall be as follows:

““Series A Incremental Facility Effective Date”: March 19, 2012.”

““Series A Incremental Term Loans”: those Incremental Term Loans funded under
Section 2.8 on or about the Series A Incremental Facility Effective Date.”

1.4 Amendment to Section 2.10. Section 2.10 of the Credit Agreement is hereby
amended to add clause (e) to the end of such section as follows:

“(e) Upfront Fees. The Borrower agrees to pay on the Series A Incremental
Facility Effective Date to the Administrative Agent for the benefit of those
Lenders (including New Lenders) providing Series A Incremental Term Loans on the
Series A Incremental Facility Effective Date closing fees to each such Lender
(including each New Lender) as fee compensation for the funding of such Lender’s
(including each New Lender) Series A Incremental Term Loans in an amount equal
to 1.0% of the stated principal amount of such Lender’s (including each New
Lender) Series A Incremental Term Loans funded on the Series A Incremental
Facility Effective Date.”

1.5 Amendment to Section 2. Section 2 of the Credit Agreement is hereby amended
to add Section 2.28 thereto as follows:

“2.28 Prepayment Premium. Notwithstanding any other provision contained in this
Agreement to the contrary, in the event all or any portion of the Series A
Incremental Term Loans is subject to a Repricing Event, the Borrower shall pay
or cause to be paid to each Lender whose Series A Incremental Term Loans are
prepaid or repaid in whole or in part, or which is required to assign any of its
Series A Incremental Term Loans pursuant to Section 2.25(d) in connection with
such Repricing Event, an amount equal to 1.0% of the amount of such Lender’s
Series A Incremental Term Loans so prepaid, repaid or assigned if such Repricing
Event occurs prior to the first anniversary of the Series A Incremental Facility
Effective Date. “Repricing Event” means (a) any prepayment or repayment of
Series A Incremental Term Loans with the proceeds of, or any conversion of such
Series A Incremental Term Loans into, any new or replacement tranche of term
loans bearing interest at an “effective” interest rate that is less than the
“effective” interest rate then applicable to the Series A Incremental Term Loans
and (b) any amendment or other modification of this Agreement that, directly or
indirectly, reduces the “effective” interest rate applicable to the Series A
Incremental Term Loans (with “effective” interest rate for all purposes of this
Section 2.28 to give effect to all upfront or similar fees or original issue
discount (in each case, with original issue discount and upfront or similar
fees, which shall be deemed to constitute like amounts of original issue
discount, being equated to interest margins in a manner consistent with
generally accepted financial practice based on an assumed four-year life to
maturity), the relevant Applicable Margin, and any “LIBOR” floor or “Base Rate”
floor but excluding arrangement, syndication,

 

2



--------------------------------------------------------------------------------

structuring or like fees payable in connection therewith that are not shared
with all lenders). Determination of the “effective” interest rate shall be made
by Administrative Agent in a manner determined by it to be consistent with
accepted financial practice; provided that Administrative Agent shall have no
obligation to make any such determination absent a request therefor by Borrower;
provided further that Borrower and each Lender hereby agree that Administrative
Agent shall not be liable or responsible for any loss, cost or expense suffered
by Borrower or such Lender as a result of such determination.”

1.6 Amendment to Section 7.1(b). Section 7.1(b) of the Credit Agreement
(Financial Condition Covenants—Consolidated Total Leverage Ratio) is hereby
amended by adding an additional row at the end of the table provided in such
section as follows:

 

September 30, 2016 and thereafter    4.50 to 1.00

1.7 Amendment to Section 7.1(c). Section 7.1(c) of the Credit Agreement
(Financial Condition Covenants—Minimum Consolidated Interest Coverage Ratio) is
hereby amended by adding an additional row at the end of the table provided in
such section as follows:

 

September 30, 2016 and thereafter    2.00 to 1.00

Section 2. Representations and Warranties of the Borrower. In order to induce
the Administrative Agent to enter into this Amendment, the Borrower represents
and warrants to the Lenders that:

2.1 Organizational Power; Authorization; Enforceable Obligations. The Borrower
has the organizational power and authority, and the legal right, to make,
deliver and perform this Amendment and each Subsidiary Guarantor has the
organizational power and authority, and the legal right, to make, deliver and
perform the Consent of Guarantors in the form of Exhibit A attached hereto (the
“Consent”). Each Loan Party has taken all necessary corporate or other action to
authorize the execution, delivery, and performance of this Amendment and the
Consent, as applicable, and the performance of the Loan Documents to which it is
a party as modified by this Amendment. This Amendment and the Consent have each
been duly executed and delivered on behalf of each Loan Party that is a party
thereto. This Amendment, the Consent, and the Loan Documents, as amended by this
Amendment, constitute a legal, valid and binding obligation of each Loan Party
that is a party thereto, enforceable against each such Loan Party in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

2.2 No Legal Bar. The execution, delivery and performance of this Amendment, the
Consent and the Loan Documents, as modified by this Amendment, will not violate
in any material respect any Requirement of Law or any Contractual Obligation of
the Borrower or any of its Subsidiaries and will not result in, or require, the
creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any Requirement of Law or any such Contractual Obligation
(other than the Liens created by the Security Documents or permitted
thereunder). No Requirement of Law or Contractual Obligation applicable to the
Borrower or any of its Subsidiaries could reasonably be expected to have a
Material Adverse Effect.

 

3



--------------------------------------------------------------------------------

2.3 No Default. After giving effect to this Amendment, no event has occurred, is
continuing, or will result from, the execution and delivery of this Amendment or
the Consent that would constitute a Default or an Event of Default.

2.4 Representations and Warranties. After giving effect to this Amendment, each
of the representations and warranties made by any Loan Party in or pursuant to
the Loan Documents shall be true and correct in all material respects as if made
on and as of the First Amendment Effective Date (except for those
representations and warranties that speak as of a specific date, in which case
such representation or warranty shall be true and correct in all material
respects as of such specific date).

Section 3. Conditions to Effectiveness of this Amendment and to the Series A
Incremental Facility Effective Date. This Amendment, the consents and approvals
contained herein, and the requirement for Lenders to fund the Series A
Incremental Term Loans, shall be effective on the date (such date, the “First
Amendment Effective Date”) when each of the following conditions has been
satisfied:

3.1 Execution of Amendment. The Borrower and the Administrative Agent shall have
executed and delivered this Amendment.

3.2 Execution of Subsidiary Guarantor Consent. Each of the Guarantors shall have
executed and delivered the Consent of Guarantors in the form of Exhibit A
attached hereto.

3.3 Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of the First Amendment Effective Date
as if made on and as of such date after giving effect to this Amendment (except
for those representations and warranties that speak as of a specific date, in
which case such representation or warranty shall be true and correct in all
material respects as of such specific date).

3.4 No Default. After giving effect to this Amendment and the extension of
credit to be made on such date, and the application of the proceeds of such
extension of credit, no Default or Event of Default shall have occurred and be
continuing on the First Amendment Effective Date.

3.5 Approvals. All governmental and third party approvals necessary or, in the
discretion of the Administrative Agent or JPM (as defined below), advisable in
connection with the transactions contemplated by this Amendment and the
amendments to the other Loan Documents, if any, shall have been obtained and be
in full force and effect or otherwise applied for or requested (and the Borrower
has no reason to believe that they will not be obtained in due course), and all
applicable waiting periods shall have expired without any action being taken or
threatened by any competent authority which would restrain, prevent or otherwise
impose adverse conditions on the amendments contemplated hereby.

3.6 Pro Forma Compliance. After giving effect to the making of the Series A
Incremental Term Loans as of the date hereof, the Borrower is in compliance on a
pro forma basis with the provisions of Section 7.1 (determined as of the last
day of the most recent fiscal quarter for which financial statements are
required to be delivered under Section 6.1(a) or Section 6.1(b) as if such
Incremental Loans had been funded and the application of such proceeds had
occurred on such last day).

3.7 Compliance with Section 2.8(c). The terms of such Incremental Facility and
the applicable Incremental Loans are in compliance with Section 2.8(c) of the
Credit Agreement.

 

4



--------------------------------------------------------------------------------

3.8 Legal Opinions. The Borrower shall have delivered to the Administrative
Agent and the Lead Arrangers (as defined below) a legal opinion of each such
special or local counsel as may be reasonably requested by the Administrative
Agent or JPM with respect to the Series A Incremental Term Loans, this
Amendment, the Activation Notice and any related amendments to any of the
Mortgages (which shall cover, among other things, authority, legality, validity,
binding effect and enforceability of this Amendment and the Activation Notice
and the other Loan Documents as amended or otherwise modified in connection
therewith and the validity of the Liens and Guarantees in respect of the
Obligations after giving effect to the Activation Notice and this Amendment).
Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as are customary for similar
transactions.

3.9 Real Estate Matters. The Borrower shall have delivered to the Administrative
Agent (a) title and extended coverage insurance for each real property
Collateral covering the amount of the Series A Incremental Term Loans containing
such endorsements and affirmative coverage as the Administrative Agent or JPM
may reasonably request and (b) such fully executed modifications to the
Mortgages as the Administrative Agent may reasonably request.

3.10 Activation Notice. The Incremental Facility Effective Date shall not occur
prior to five (5) Business Days (or such shorter period as shall be agreed by
the Administrative Agent and JPM (as defined below)) after the date which the
Administrative Agent receives an Activation Notice fully executed by each of the
relevant parties thereto.

3.11 Issuance of Permitted Refinancing Subordinated Obligations, New
Subordinated Obligations or Permitted Senior Unsecured Obligations. The Borrower
shall substantially contemporaneously with the incurrence of the Series A
Incremental Term Loans have issued Permitted Refinancing Subordinated
Obligations, New Subordinated Obligations or Permitted Senior Unsecured
Obligations on terms and in amounts to be agreed.

3.12 Incremental Facility Effective Date Certificate. The Borrower shall have
delivered to the Administrative Agent an officer’s certificate signed by a
Responsible Officer as to the satisfaction of each of the foregoing conditions,
in form and substance reasonably satisfactory to the Administrative Agent.

3.13 First Amendment Effective Date Certificates. The Administrative Agent shall
have received a certificate of each Loan Party, dated the First Amendment
Effective Date, substantially in the form of Exhibit K to the Credit Agreement
(as modified for the First Amendment), with appropriate insertions and
attachments (it being understood and agreed that if a Responsible Officer of a
Loan Party certifies there have been no changes to the constituent documents of
such Loan Party since August 2, 2011, the constituent documents of such Loan
Party need not be attached to such certificate).

3.14 Borrowing Notice. In accordance with Section 2.1(a) and Section 2.2 of the
Credit Agreement, the Borrower shall have delivered to the Administrative Agent
a fully executed Borrowing Notice within the relevant time periods set forth
therein.

3.15 Fees. The Borrower shall have paid to (a) J.P. Morgan Securities LLC
(“JPM”), Banc of America Securities LLC, Barclays Capital, Credit Agricole
Securities (USA) Inc. and Deutsche Bank Securities Inc., in their capacity as
the lead arrangers for the Series A Incremental Term Loans (the foregoing
entities, collectively with JPM, the “Lead Arrangers”), UBS Investment Bank,
Capital One Southcoast and Wells Fargo Bank, N.A., in their capacity as the
documentation agents for the Series A Incremental Term Loans (the foregoing
entities, collectively, the “Documentation Agents”), in each case for their
respective benefit, the fees in the amounts and on the dates previously agreed,
(b) the

 

5



--------------------------------------------------------------------------------

Administrative Agent, for the benefit of the Lenders funding Series A
Incremental Term Loans, the fees and expenses set forth herein and otherwise due
under the Credit Agreement and (c) counsel for JPM and the Administrative Agent
all fees and all expenses for which invoices have been presented, on or before
the First Amendment Effective Date. All such amounts will be paid with proceeds
of Series A Incremental Term Loans made on the First Amendment Effective Date
and will be reflected in the funding instructions given by the Borrower to the
Administrative Agent on or before the First Amendment Effective Date.

3.16 Solvency Certificate. The Administrative Agent shall have received a
satisfactory solvency certificate and analysis by the chief financial officer of
the Borrower in a form reasonably acceptable to the Administrative Agent, which
shall document the solvency of the Borrower and its Restricted Subsidiaries
considered as a whole after giving effect to the transactions contemplated
hereby, in form and substance reasonably satisfactory to the Lenders.

Section 4. Effect Of Amendment; Ratification. This Amendment is a Loan Document.
From and after the date on which this Amendment becomes effective, all
references in the Loan Documents to the “Credit Agreement” shall mean the Credit
Agreement as amended hereby and all references to Obligations shall include the
Series A Incremental Term Loans. Furthermore, and without limiting the
foregoing, each of the Borrower and the Administrative Agent on behalf of the
Lenders acknowledges and agrees that the Guarantee Obligations of each of the
Guarantors under the Subsidiary Guaranty include any and all Obligations of the
Borrower under the Credit Agreement as amended, modified or supplemented by this
Amendment and the Activation Notice, including, without limitation, the payment
of the Series A Incremental Term Loans (pursuant to the terms hereof, the
Activation Notice and the other Loan Documents as so amended, modified or
supplemented hereby and thereby), which shall be secured by each of the
Mortgages to which any Guarantor is a party and shall constitute “Secured
Obligations” thereunder. Except as expressly amended hereby or waived herein,
the Credit Agreement and the other Loan Documents, including the Liens granted
thereunder, shall remain in full force and effect, and all terms and provisions
thereof are hereby ratified and confirmed.

Section 5. Borrower Confirmation. The Borrower confirms that as amended hereby,
each of the Loan Documents is in full force and effect, and that none of the
Loan Parties has any defenses, setoffs or counterclaims to its Obligations.

Section 6. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

Section 7. No Waiver. Except as expressly set forth herein, the execution,
delivery and effectiveness of this Amendment does not constitute a waiver of any
Default or Event of Default, amend or modify any provision of any Loan Document
or constitute a course of dealing or any other basis for altering the
Obligations of any Loan Party.

Section 8. Integration. The Credit Agreement and the other Loan Documents (as
amended by this Amendment) represents the entire agreement of the parties with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent, the Lead Arrangers,
the Documentation Agents or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein.

Section 9. Captions. The catchlines and captions herein are intended solely for
convenience of reference and shall not be used to interpret or construe the
provisions hereof.

 

6



--------------------------------------------------------------------------------

Section 10. Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment shall be
effective as delivery of a manually executed counterpart hereof. A set of the
copies of this Amendment signed by all the parties shall be lodged with the
Administrative Agent.

[Remainder of page intentionally left blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed this Amendment as
of the date set forth above.

BORROWER:

 

PINNACLE ENTERTAINMENT, INC., a

Delaware corporation

By:   /s/ Carlos A. Ruisanchez         Name:     Carlos A. Ruisanchez  

      Title:      Executive Vice President and

                     Chief Financial Officer

First Amendment Signature Page



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

 

BARCLAYS BANK PLC By:  

/s/ Noam Azachi

  Name:   Noam Azachi   Title:   Assistant Vice President

First Amendment Signature Page



--------------------------------------------------------------------------------

Exhibit A

CONSENT OF GUARANTORS

March 19, 2012

Reference is hereby made to that certain FIRST AMENDMENT TO FOURTH AMENDED AND
RESTATED CREDIT AGREEMENT (the “Amendment”), dated as of the date hereof, by and
among PINNACLE ENTERTAINMENT, INC., a Delaware corporation (the “Borrower”) and
BARCLAYS BANK PLC, as the administrative agent (the “Administrative Agent”). Any
terms defined in the Amendment or in the Credit Agreement (as defined in the
Amendment) and not defined in this consent are used herein as defined in the
Amendment or in the Credit Agreement after giving effect to the Amendment and
the Activation Notice.

Each of the undersigned is a Guarantor of the Obligations of the Borrower under
the Credit Agreement and hereby (a) consents to the Amendment, (b) acknowledges
that notwithstanding the execution and delivery of the Amendment, the
obligations of each of the undersigned Guarantors are not impaired or affected,
the Subsidiary Guaranties continue in full force and effect and the Series A
Incremental Term Loans shall constitute Obligations that are covered by the
Subsidiary Guaranties and (c) ratifies its Subsidiary Guaranty and each of the
Loan Documents, including the Liens granted thereunder, to which it is a party.

Furthermore, and without limiting the foregoing, each of the Guarantors
acknowledges and agrees (a) with the provisions of Section 4 of the Amendment
and (b) that the Guarantee Obligations of each of the Guarantors under the
Subsidiary Guaranty include any and all Obligations of the Borrower under the
Credit Agreement as amended, modified or supplemented by the Amendment and the
Activation Notice, including, without limitation, the payment of the Series A
Incremental Term Loan (pursuant to the terms of the Amendment, the Activation
Notice and the other Loan Documents as so amended, modified or supplemented),
which Guarantee Obligations shall be secured by each of the Mortgages to which
any Guarantor is a party and shall constitute “Secured Obligations” thereunder.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
CONSENT OF GUARANTORS as of day first set forth above.

 

BILOXI CASINO CORP., a Mississippi corporation

CASINO MAGIC CORP., a Minnesota corporation

        By:  

/s/ Carlos A. Ruisanchez

      Name:   Carlos A. Ruisanchez       Title:     Chief Financial Officer

CASINO ONE CORPORATION,

a Mississippi corporation

PNK (BOSSIER CITY), INC., a Louisiana corporation

        By:  

/s/ Carlos A. Ruisanchez

      Name:   Carlos A. Ruisanchez       Title:     Treasurer

BELTERRA RESORT INDIANA, LLC, a Nevada limited liability company

        By: Pinnacle Entertainment, Inc., its sole member      
By: /s/ Carlos A. Ruisanchez                                            Name:
Carlos A. Ruisanchez      

        Title:   Executive Vice President and

                    Chief Executive Officer

BOOMTOWN, LLC, a Delaware limited liability

company

        By:   Pinnacle Entertainment, Inc., its sole member       By: /s/
Carlos A. Ruisanchez                                           Name: Carlos A.
Ruisanchez      

        Title:   Executive Vice President

                    and Chief Financial Officer

Consent of Guarantors to First Amendment



--------------------------------------------------------------------------------

OGLE HAUS, LLC, an Indiana limited liability     company     By:   Belterra
Resort Indiana, LLC, its sole member  

By:

  Pinnacle Entertainment, Inc., its sole member    

By:

  /s/ Carlos A. Ruisanchez       Name: Carlos A. Ruisanchez      

Title:   Executive Vice President and

            Chief Financial Officer

PNK (LAKE CHARLES), L.L.C., a Louisiana     limited liability company

    By:

  Pinnacle Entertainment, Inc., its sole member and manager   By:     /s/ Carlos
A. Ruisanchez       Name: Carlos A. Ruisanchez      

Title:   Executive Vice President and

            Chief Financial Officer

PNK (RENO), LLC, a Nevada limited liability     company

    By:

 

Pinnacle Entertainment, Inc., its sole member

  By:     /s/ Carlos A. Ruisanchez       Name: Carlos A. Ruisanchez      

Title:   Executive Vice President and

            Chief Financial Officer

LOUISIANA-I GAMING, a Louisiana partnership     in Commendam

    By:

 

Boomtown, LLC, its general partner

 

By:

  Pinnacle Entertainment, Inc., its sole member     By:   /s/ Carlos A.
Ruisanchez       Name: Carlos A. Ruisanchez      

Title:   Executive Vice President and

            Chief Financial Officer

Consent of Guarantors to First Amendment



--------------------------------------------------------------------------------

PNK (ES), LLC, a Delaware limited liability     company     By:   Pinnacle
Entertainment, Inc., its sole member   By:  

/s/ Carlos A. Ruisanchez

    Name:   Carlos A. Ruisanchez     Title:  

Executive Vice President and

Chief Financial Officer

PNK (ST. LOUIS RE), LLC, a Delaware limited     liability company     By:  
Pinnacle Entertainment, Inc., its sole member   By:   /s/ Carlos A. Ruisanchez  
  Name:   Carlos A. Ruisanchez     Title:  

Executive Vice President and

Chief Financial Officer

PNK (BATON ROUGE) PARTNERSHIP, a     Louisiana partnership     By:   PNK
Development 8, LLC, its Managing Partner   By:   Pinnacle Entertainment, Inc.,
its sole member       By:  

/s/ Carlos A. Ruisanchez

    Name:   Carlos A. Ruisanchez     Title:  

Executive Vice President and

Chief Financial Officer

PNK Development 7, LLC, a Delaware limited     liability company     By:  
Pinnacle Entertainment, Inc., its sole member   By:  

/s/ Carlos A. Ruisanchez

    Name:   Carlos A. Ruisanchez     Title:  

Executive Vice President and

Chief Financial Officer

Consent of Guarantors to First Amendment



--------------------------------------------------------------------------------

PNK Development 8, LLC, a Delaware limited     liability company     By:  
Pinnacle Entertainment, Inc., its sole member   By:  

/s/ Carlos A. Ruisanchez

    Name:   Carlos A. Ruisanchez     Title:  

Executive Vice President and

Chief Financial Officer

PNK Development 9, LLC, a Delaware limited     liability company     By:  
Pinnacle Entertainment, Inc., its sole member   By:  

/s/ Carlos A. Ruisanchez

    Name:   Carlos A. Ruisanchez     Title:  

Executive Vice President and

Chief Financial Officer

PNK (OHIO), LLC, an Ohio limited liability     company     By:   Pinnacle
Entertainment, Inc., its sole member   By:  

/s/ Carlos A. Ruisanchez

    Name:   Carlos A. Ruisanchez     Title:  

Executive Vice President and

Chief Financial Officer

PNK (OHIO) II, LLC, an Ohio limited liability     company     By:   PNK (Ohio),
LLC, its sole member   By:  

/s/ Carlos A. Ruisanchez

    Name:   Carlos A. Ruisanchez     Title:  

Vice President and Treasurer

PNK (OHIO) III, LLC, an Ohio limited liability     company     By:   PNK (Ohio),
LLC, its sole member   By:  

/s/ Carlos A. Ruisanchez

    Name:   Carlos A. Ruisanchez     Title:  

Vice President and Treasurer

Consent of Guarantors to First Amendment



--------------------------------------------------------------------------------

PNK (SCB), L.L.C., a Louisiana limited liability

 company

 

By: PNK Development 7, LLC, its sole member

 

       By: Pinnacle Entertainment, Inc., its sole

member

 

   By:   /s/ Carlos A. Ruisanchez     Name: Carlos A. Ruisanchez    

Title:   Executive Vice President and

            Chief Financial Officer

 

PNK (STLH), LLC, a Delaware limited liability

 company

 

By: Pinnacle Entertainment, Inc., its sole member

 

   By:   /s/ Carlos A. Ruisanchez     Name: Carlos A. Ruisanchez    

Title:   Executive Vice President and

            Chief Financial Officer

 

President Riverboat Casino-Missouri, Inc., a Missouri

 corporation

 

  By:   /s/ Carlos A. Ruisanchez     Name: Carlos A. Ruisanchez    

Title:   Chief Financial Officer and Treasurer

 

 

PNK (River City), LLC, a Missouri limited liability

company

 

    By: Pinnacle Entertainment, Inc., its sole member

 

   By:   /s/ Carlos A. Ruisanchez     Name: Carlos A. Ruisanchez    

Title:   Executive Vice President and

            Chief Financial Officer

 

YANKTON INVESTMENTS, LLC, a Nevada limited  liability company

 

  By:   /s/ John A. Godfrey     Name: John A. Godfrey    

Title:   Manager

Consent of Guarantors to First Amendment